Citation Nr: 0322132	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-04 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for atopic 
dermatitis.



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from August 1974 to May 1983.  
The veteran has had subsequent duty in the Army National 
Guard; while the dates have not been verified, service 
medical records from this period of service are of record, 
therefore, there is no need to obtain additional information 
regarding the veteran's duty in the Reserve at this point as 
there would be no effect on the current rating to be 
assigned. 

This appeal initially came before the Board of Veteran's 
Appeal (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

By decision of the Board in December 2002, additional issues 
that had been part of the current appeal were decided.  
Therefore, the current issue on appeal is as listed on the 
title page.


REMAND

As to the instant issue, in December 2002, additional 
development was undertaken by the Board, pursuant to 
authority then granted by 38 C.F.R. § 19.9 (a)(2) (2002).  
Pursuant to this development, a VA examination was 
undertaken.  It is acknowledged that the case, Disabled 
American Veterans et. al., v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), invalidated or restricted 
38 C.F.R. § 19.9(a)(2).  In this case, in July 2003, the 
veteran apparently provided a waiver of AOJ consideration of 
the additional evidence obtained (he has checked the waiver 
box, but then he has drawn a line through the checkmark).  
However, for the reasons below, the Board finds it is unable 
to currently proceed with the case, therefore, a Remand is 
required.

In this case, there is no power of attorney (POA) in the file 
for a representative; however, in July 2003, Disabled 
American Veterans submitted the veteran's waiver of AOJ 
review of additional evidence obtained, as referenced above, 
and requested to be informed regarding the adjudication of 
the case.  Therefore, the power of attorney (POA) in this 
case should be clarified.  Were this the only development 
needed, it could be undertaken by the Board.  However, an 
additional due process concern requires remand.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  Therefore, to fully comply with the 
VCAA, on Remand, the RO must assure that the provisions of 
this new Act are complied with, including the notification 
requirements set forth in the new law.  Specifically 
information for specific issues is to be provided, to include 
evidence needed and which party will get what evidence.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this case, there has been no letter provided as to the 
instant issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Contact the veteran to see if he 
desires a power of attorney (POA), and if 
so, what person or service organization.  
Provide an appropriate form so that he 
can indicate the party chosen.

2.  The RO should send a letter to the 
veteran and his representative (if any) 
informing them of the pertinent 
provisions of the VCAA as it pertains to 
this issue.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
See Quartuccio, supra.

3.  After completion of the above, the RO 
should review the veteran's claim on the 
basis of all the evidence of record.  If 
the action taken remains adverse to the 
veteran in any way, he and his 
representative (if any) should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
should additionally include a discussion 
of all evidence received since the last 
statement of the case was issued.  The 
veteran and his representative (if any) 
should then be afforded an opportunity to 
respond.  Thereafter the case should be 
returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




